Citation Nr: 0933225	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 until January 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007.  A transcript of the hearing is of 
record.  

In an April 2008 decision, the Board denied the Veteran's 
claim for service connection for gout.  Thereafter, he filed 
a timely appeal of the Board's denial with the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2009, the Court vacated the Board's decision and remanded the 
matter for further consideration consistent with a Joint 
Motion for Remand (Joint Motion).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

The Joint Motion found that the issue of entitlement to 
service connection for gout should be remanded because 
additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, the Court determined that VA failed to 
provide the Veteran with an adequate examination.  

The Board notes that a December 2005 VA examination was 
conducted to evaluate the Veteran's claimed gout disorder.  
However, only an evaluation of the Veteran's feet was 
conducted, even though he had specifically reported that his 
gout affected his toes, ankles, wrists, and elbows.  Further, 
despite his reported flare-ups of gout four to five times a 
year, the examination appeared to have been conducted during 
an inactive period.  

Accordingly, additional efforts are needed to comply with 
VA's duty to assist under the VCAA.  Specifically, the 
Veteran should be scheduled for another VA examination to 
evaluate his claimed gout disorder, to include an appropriate 
examination of all affected areas, such as his toes, ankles, 
wrists, or elbows.  Further, on remand, the RO should pursue 
whatever reasonable options may be available to provide the 
Veteran with a medical examination during an active period of 
gout.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination to determine the 
nature, extent, and etiology of his 
claimed gout disorder, to include an 
examination of his feet, toes, ankles, 
wrists, and elbows.  

Reasonable efforts should be made to 
examine the Veteran during an active 
period of gout.  Documentation of VA's 
efforts to examine the Veteran during an 
active period must be included in the 
claims file.  

If the Veteran is diagnosed with gout, the 
examiner is also requested to state 
whether it is at least as likely as not (a 
50 percent probability or higher) that the 
disorder is related to service.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
gout.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


